15‐1875 
      Richards v. Sessions 
                                                                                                               BIA 
                                                                                                       Sagerman, IJ 
                                                                                                       A042 854 612 
                                                                                                                    
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 
                                                  
                                         SUMMARY ORDER 
       
      RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
      CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS 
      PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
      PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
      SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
      MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
      DATABASE (WITH THE NOTATION “SUMMARY ORDER”).    A PARTY CITING 
      TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
      REPRESENTED BY COUNSEL.   
       
 1           At a stated term of the United States Court of Appeals for the Second Circuit, held 
 2    at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New 
 3    York, on the 15th day of March, two thousand seventeen. 
 4     
 5             PRESENT:        ROBERT D. SACK, 
 6                             RAYMOND J. LOHIER, JR., 
 7                                  Circuit Judges, 
 8                             PAUL A. CROTTY, 
 9                                  District Judge.   
10             --------------------------------------------------------- 
11             RICARDO ANDRE RICHARDS,   
12              
13                                      Petitioner, 
14              
15                             v.                                                                 15‐1875 
16                                                                                                 
17             JEFFERSON B. SESSIONS, III, 
18             UNITED STATES ATTORNEY 
19             GENERAL, 
20              


      
        Judge Paul A. Crotty, of the United States District Court for the Southern District of New York, sitting by 
      designation. 
 1                                   Respondent. 
 2          --------------------------------------------------------- 
 3           
 4          FOR PETITIONER:                                LEON B. HAZANY, Los Angeles, CA.     
 5                              
 6          FOR RESPONDENT:                                JANETTE L. ALLEN, Senior Litigation 
 7                                                         Counsel, Office of Immigration 
 8                                                         Litigation (Benjamin C. Mizer, Principal 
 9                                                         Deputy Assistant Attorney General, 
10                                                         Anthony C. Payne, Assistant Director, 
11                                                         Office of Immigration Litigation, on the 
12                                                         brief), United States Department of 
13                                                         Justice, Washington, D.C. 
14     
15          UPON DUE CONSIDERATION of this petition for review of a Board of 

16    Immigration Appeals (“BIA”) decision, it is ORDERED, ADJUDGED, AND 

17    DECREED that the petition for review is DENIED. 

18          Petitioner Ricardo Andre Richards, a native and citizen of Jamaica, seeks 

19    review of a June 3, 2015 decision of the BIA, affirming a February 26, 2015 

20    decision of an Immigration Judge (“IJ”) ordering Richards removed to Jamaica.   

21    In re Ricardo Andre Richards, No. A042 854 612 (B.I.A. June 3, 2015), aff’g No. 

22    A042 854 612 (Immig. Ct. Napanoch, N.Y. Feb. 26, 2015).    We assume the parties’ 

23    familiarity with the facts and record of the prior proceedings, to which we refer 

24    only as necessary to explain our decision to deny the petition.     

25          On appeal, Richards challenges the BIA’s holding that he was convicted for 

26    two New York offenses that constitute crimes involving moral turpitude 
                                                   2
 1    (“CIMTs”).    See 8 U.S.C. § 1227(a)(2)(A)(ii).    We defer to the BIA’s reasonable 

 2    interpretations of the meaning of “moral turpitude” and review de novo the BIA’s 

 3    interpretation of the elements of New York’s criminal laws.    Gill v. INS, 420 F.3d 

 4    82, 89 (2d Cir. 2005).     

 5           Richards first argues that third‐degree assault, N.Y. Penal Law § 120.00(1), 

 6    is categorically not a CIMT because a conviction can result from a “minor” injury 

 7    caused by a “slight” amount of force.    But § 120.00(1) requires a specific intent to 

 8    cause “physical injury” that is more than a mere technical battery.    See N.Y. 

 9    Penal Law § 10.00(9); People v. Henderson, 92 N.Y.2d 677, 680 (1999); Matter of 

10    Philip A., 49 N.Y.2d 198, 200 (1980).    We therefore defer to the BIA’s reasonable 

11    view that a conviction under § 120.00(1), requiring proof of an intentional assault 

12    meant to cause more than de minimis physical harm, constitutes a CIMT.    See 

13    Matter of Solon, 24 I. & N. Dec. 239, 245 (B.I.A. 2007). 

14           Richards next argues that second‐degree menacing, N.Y. Penal Law   

15    § 120.14(1), is categorically not a CIMT.1    Here again, we defer to the BIA’s 

16    contrary conclusion.    Richards’ argument that second‐degree menacing is a 



      1
       Richards has abandoned any challenge to the BIA’s conclusion that New York 
      Penal Law §§ 120.14(2) and (3) are CIMTs.    Yueqing Zhang v. Gonzales, 426 F.3d 
      540, 545 n.7 (2d Cir. 2005); see also Gross v. Rell, 585 F.3d 72, 95 (2d Cir. 2009). 
       
                                                3
 1    general intent crime misreads the statute, which requires “intentionally plac[ing] 

 2    or attempt[ing] to place another person in reasonable fear of physical injury . . . .”   

 3    N.Y. Penal Law § 120.14(1).    New York courts construe this language to require a 

 4    specific intent to cause fear of injury.    See People v. Bartkow, 96 N.Y.2d 770, 772 

 5    (2001); People v. Bryant, 787 N.Y.S.2d 540, 541–42 (4th Dep’t 2004).    Richards 

 6    further argues that § 120.14(1) cannot categorically be a CIMT because the use of 

 7    an object that only appears to be a firearm is not a sufficient aggravating factor.   

 8    The BIA disagreed, noting that § 120.14(1) requires a specific intent to make the 

 9    victim fear physical harm from the use of a deadly weapon, whether or not the 

10    displayed weapon is real.    Because New York courts require that the defendant 

11    display an object that could reasonably be perceived as a real firearm, see People 

12    v. Lopez, 73 N.Y.2d 214, 220 (1989); People v. Colon, 984 N.Y.S.2d 438, 440–41, 443 

13    (3d Dep’t 2014), the BIA’s conclusion—that use of a fake firearm constitutes a 

14    sufficient aggravating factor—is permissible and therefore deserves deference, 

15    see Gill, 420 F.3d at 89. 

16           Finally, we reject Richards’ argument that the BIA erred in relying on 

17    Matter of Silva‐Trevino, 24 I. & N. Dec. 687 (A.G. 2008) (“Silva‐Trevino I”).    The 

18    agency relied only on Silva‐Trevino I’s definition of a CIMT as “involv[ing] both 

19    reprehensible conduct and some degree of scienter,” and the decision vacating 
                                                 4
1    Silva‐Trevino I expressly preserved this definition.    Matter of Silva‐Trevino, 26 I. 

2    & N. Dec. 550, 553 n.3 (A.G. 2015); see also Matter of Silva‐Trevino, 26 I. & N. Dec. 

3    826, 828 n.2 (B.I.A. 2016). 

4          We have considered Richards’ remaining arguments and conclude that 

5    they are without merit.    For the foregoing reasons, the petition for review is 

6    DENIED. 

7                                           FOR THE COURT:   
8                                           Catherine O’Hagan Wolfe, Clerk 




                                               5